Title: From George Washington to William Greene, 23 November 1779
From: Washington, George
To: Greene, William


        
          Sir
          Head Quarters West-point 23d Novmbr 1779.
        
        I had the pleasure of your Excellency’s favor of the 5th with its inclosure. It is with the utmost satisfaction that I join my congratulations with yours on the evacuation of Rhode Island.
        In a letter of this date to Sir Henry Clinton, I have represented the loss of the records mentioned in the resolution of the Council of war and requested his interference for their restoration. I can promise nothing from any influence of mine in this quarter, but what arises from the propriety of the request. On receiving

his answer I shall immediately transmit it to your Excellency. I have the honor to be with the greatest regard your Excellency’s Most obt servt
        
          Go: Washington
        
      